Title: From Thomas Jefferson to Samuel Allyne Otis, 19 January 1806
From: Jefferson, Thomas
To: Otis, Samuel Allyne,Beckley, John


                        
                            Sir
                            
                            Washington Jan. 19. 06.
                        
                        On examining the Documents referred to in my message respecting the Ex-bashaw, & that also on English
                            affairs, I found that a material paper in each had not been sent me from the offices. as one would be to translate &
                            copy, & the other was long & would be to be copied twice, I thought it best not to delay the messages, but to supply
                            the omission of the documents by asking your permission for mr Coles to attend, & for me to substitute each paper in
                            it’s proper place, as we have been in the habit of correcting errors, & supplying accidental omissions in this informal
                            way, rather than the more embarrassing one of formal messages of correction. the papers now sent are expressly referred to
                            in the messages, and are consequently understood by the house to be referred to the committee & in their possession. mr
                            Coles now attends you for the insertion of these papers which I herein inclose. Accept my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                        
                            The papers to be inserted are
                            Hamet Caramalli’s letter of Aug. 5. 05. to me, referred to in the message respecting him, and
                            the letter of Colo. Monroe of Sep. 23. 1805. to the British Secretary for foreign affairs, being the
                                Remonstrance said in the message on that subject to have been made by mr Monroe to that government.
                        
                    